NO. 12-13-00003-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DAVID WAYNE GREEN,                               §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       David Wayne Green appeals his convictions for four counts of sexual assault of a child
whom he was prohibited from marrying and one count of aggravated sexual assault of a child.
Appellant was assessed five life sentences to be served consecutively. Appellant raises one issue
challenging the sufficiency of the evidence supporting his guilty plea. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with four counts of sexual assault of a child whom
he was prohibited from marrying and one count of continuous sexual abuse of a child. He
pleaded “guilty” before the trial court to the four counts of sexual assault of a child whom he was
prohibited from marrying, and to a reduced charge of aggravated sexual assault of a child. The
matter proceeded to a trial on punishment.
       The evidence at trial showed that Appellant began sexually assaulting his adopted
daughter when she was around thirteen years old and impregnated her by age fourteen. He
admitted these acts to an inmate at the prison where he worked, and the inmate informed prison
authorities. Appellant subsequently confessed to a prison investigator, to his wife, and to his
own expert witness in the case.
       Ultimately, the trial court adjudicated Appellant “guilty” on all five counts and assessed
his punishment at imprisonment for life in each count. This appeal followed.


                                  EVIDENTIARY SUFFICIENCY
       In his sole issue, Appellant challenges the sufficiency of the evidence to substantiate his
guilty plea.   He argues that the State’s only evidence was his “purported” stipulation and
confession. He further argues that the judicial confession is insufficient because, according to
Appellant, no evidence was either orally stipulated or introduced in open court. He notes that the
written stipulation does not specifically name the allegations against him, nor does it state the
elements of the offenses.
Standard of Review and Applicable Law
       The standard of review announced in Jackson v. Virginia is not applicable when the
defendant enters a plea of guilty or nolo contendere. Chindaphone v. State, 241 S.W.3d 217,
219 (Tex. App.—Fort Worth 2007, pet. ref’d). Once a defendant enters a valid guilty plea, the
state is no longer constitutionally required to prove his guilt beyond a reasonable doubt. McGill
v. State, 200 S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.). Article 1.15 of the code of
criminal procedure requires the state to introduce evidence showing the guilt of the defendant.
TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005). Such evidence “shall be accepted by the
court as the basis for its judgment and in no event shall a person charged be convicted upon his
plea without sufficient evidence to support the same.” Id.
       To substantiate a guilty plea, there must be evidence “in addition to, and independent of,
the plea itself to establish the defendant’s guilt.” Menefee v. State, 287 S.W.3d 9, 14 (Tex.
Crim. App. 2009). A stipulation of evidence or judicial confession, standing alone, is sufficient
to sustain a conviction upon a guilty plea so long as it establishes every element of the offense
charged. See id. at 13. A “catch-all” stipulation may constitute a judicial confession and alone
will support a conviction. See Adam v. State, 490 S.W.2d 189, 190 (Tex. Crim. App. 1973)
(stipulation that “all the acts and allegations in said indictment (count no. one (1) of said
Indictment) charging the offense of Sale of a Narcotic Drug, to-wit: Heroin are true and correct”
was sufficient). A written confession approved by the trial court can substantiate a guilty plea
even if not introduced into evidence. Jones v. State, 373 S.W.3d 790, 793 (Tex. App.—Houston




                                                2
[14th Dist.] 2012, no pet.) (citing Rexford v. State, 818 S.W.2d 494, 495-96 (Tex. App.—
Houston [1st Dist.] 1991, pet. ref’d).
Judicial Confession
         Appellant signed a written confession stating that he “judicially confesses to the
offense(s) alleged in the indictment or complaint and information and admits that he/she
committed each and every element alleged in the complaint and information and that he was
guilty as charged.” The confession was signed as approved by the trial court. Additionally, the
trial court took judicial notice of the confession at the sentencing hearing.
         We conclude that the judicial confession alone is sufficient to substantiate Appellant’s
guilty plea. See Adam, 490 S.W.2d at 190; Rexford, 818 S.W.2d at 495-96. Accordingly, we
overrule Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                  JAMES T. WORTHEN
                                                                     Chief Justice

Opinion delivered July 23, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JULY 23, 2014


                                          NO. 12-13-00003-CR


                                      DAVID WAYNE GREEN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 30785)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.